Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments, amendments and terminal disclaimer filed on 4/9/2021. 
The following is the status of claims: claims 1 and 3 have been amended. 
Claims 8-10 have been cancelled.
Thus, claims 1-7 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 4/9/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-7 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, the claimed features in independent claim 1:

“creating a key term database by:

selecting an input search term from an index of stored search terms, identifying and analyzing a plurality of sources of content resulting from a search utilizing the selected input search term,



comparing the one or more key terms and relationships determined for the source of content associated with a predetermined entity to key terms and relationships determined for a remaining plurality of sources to identify key terms unique to the source associated with the predetermined entity,

determining a plurality of key terms unique to the source associated with the predetermined entity that are within a domain of the selected input search term, and

marking the key terms unique to the source associated with the predetermined entity that are determined to be within the domain of the selected input search term as giving search priority to the predetermined entity;

identifying the input search term;

identifying the predetermined entity for which search priority is to be given; determining a web page associated with the predetermined entity; identifying, from the key term database, the plurality of key terms stored in association with the input search term, where each of the plurality of key terms have a determined similarity strength to the input search term that is greater than a predetermined threshold;

for each of the plurality of key terms, determining a first weight value indicating a strength of the key term within the web page, as well as a second weight value indicating a level



selecting as an additional term one of the plurality of key terms having the greatest combined first weight value and second weight value;

altering the input search term utilizing the selected additional term; and performing a search, utilizing the altered input search term.”

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Shukla et al., US Patent. No. 8,346,791, teaches improved systems for generating or using augmentation queries where augmentation queries are identified from user interactions or are machine generated and the augmentation queries can be stored in an augmentation query data store and when a user submits a search query to a search engine, the terms of the query, and optionally additional information, such as the geographic location from which the query is received or the language of the query, can be used to identify stored augmentation queries and select one or more similar augmentation queries; and
Lee et al., US Patent No. 8,589,399, which teaches an improved method that includes identifying resources relating to an entity, where each resource includes multiple terms and is included in a corpus of resources relating to multiple entities where candidate terms from the resources for potentially associating with the entity and a category associated with the entity are identified;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.


In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 10/26/2017, with particular attention to paragraphs 0055-0058; and the examiner also found figures 3 and 6 helpful in understanding how the method operates as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        4/21/2021